Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 03/05/21. Claims 1-5 are pending in this application. 

Information Disclosure Statement
The information disclosure statement filed on 12/17/21 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. §103 as being unpatentable over Yoshimura (US 6354832 B1) and further in view of Somervell (US 20140273290 A1).
Regarding claim 1, Yoshimura discloses a substrate treating method for performing a heat treatment of a substrate having a treated film formed thereon in a heat treating space of a heat treating chamber, the substrate treating method comprising (see Col 7, ln 24-35 disclosing heat treatment):
an exhaust step of only performing exhausting of gas within the heat treating space formed by a cover enclosing surroundings of a heat treating plate (see Col 7, ln 24-35 disclosing air inside the heat 
Somervell further discloses  Vacuum annealing (see para [0028]). 
Yoshimura and Somervell are in the same or similar fields of endeavor. It would have been obvious to combine Yoshimura and Somervell. Yoshimura and Somervell may be combined by performing annealing of Yoshimura in accordance with a vacuum setting, as disclosed in Somervell. One having ordinary skill in the art would be motivated to combine Yoshimura with Somervell in order to enable microphage segregatrion between patterns, see para [0028]. Such annealing processes are available to one having ordinary skill in the art. 
Regarding claim 3, Yoshimura and Somervell discloses the substrate treating method according to claim 1, but does not explicitly disclose wherein the treated film is made from a directed self-. 

Allowable Subject Matter
Claim 2 recites allowable subject matter. In particular, the cited art do not disclose the heat treating plate has through holes therein, and the cover has an exhaust port therein, and the heat treating step is performed while performing exhaust only from the through holes in the heat treating plate. Claims 4 and 5 depend from claim 2 and are also allowable. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD CHIN/Primary Examiner, Art Unit 2813